Citation Nr: 0102269	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-20 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of August 20, 1986, denying service 
connection for schizophrenia and/or other psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty for two months and 19 days, 
to include the period from July 1968 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim that 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for "nervousness 
or mental disorder, to include schizophrenia."  The RO also 
denied a claim that a prior rating decision, of August 20, 
1986 (which denied service connection for "schizophrenia 
and/or other psychiatric disorder") was clear and 
unmistakable error.  The veteran has appealed both denials.  

The Board has determined that the veteran's claim that new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for nervousness or mental 
disorder, to include schizophrenia, is more accurately 
characterized as stated on the cover page of this decision.

A review of the veteran's substantive appeal, received in 
September 1999, shows that he requested a hearing before a 
Member of the Board at the RO, as well as a hearing in 
Washington, D.C.  In a letter received later that same month, 
he narrowed his request and asked for a hearing in 
Washington, D.C. only.  In October 1999, the RO sent the 
veteran notice that a hearing was scheduled on December 7, 
1999.  However, the veteran failed to appear for his 
scheduled hearing, and there is no record that a request for 
another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed. 





FINDINGS OF FACT

1.  In October 1986, the RO determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for schizophrenia and/or 
other psychiatric disorder.

2.  The evidence received since the RO's October 1986 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The RO's August 1986 decision, which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for schizophrenia and/or other 
psychiatric disorder, was supported by the evidence then of 
record, and it is not shown that either the facts or 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The RO's October 1986 decision, which denied a claim of 
entitlement to service connection for schizophrenia and/or 
other psychiatric disorder, became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  New and material evidence has not been received since the 
RO's October 1986 decision denying the veteran's claim for 
service connection for schizophrenia and/or other psychiatric 
disorder; thus the claim for an acquired psychiatric disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

3.  The RO's August 1986 rating decision, which denied 
service connection for schizophrenia and/or other psychiatric 
disorder, was not clearly and unmistakably erroneous.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472 
(section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. § 3.105(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In a decision, dated in October 1978, the RO denied a claim 
for service connection for "sunstroke and a nervous 
condition."  There was no appeal, and this decision became 
final.  See 38 U.S.C.A. § 7105(c).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108.  The 
veteran filed to reopen his claim, and in October 1986 the RO 
determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia and/or other psychiatric 
disorder.  There was no appeal, and this decision became 
final.  See 38 U.S.C.A. § 7105(c).  

In January 1999, the veteran filed to reopen a claim for "a 
mental condition."  In May 1999, the RO denied the claim.  A 
review of the RO's May 1999 decision shows that the issue was 
listed as "new and material evidence to reopen claim for 
nervousness or mental disorder to include schizophrenia."  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's October 
1986 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the RO's October 1986 
decision included service medical records, which included a 
report from the Mental Hygiene Division at Wilford Hall 
United States Air Force hospital, dated in July 1968.  This 
report noted that the veteran was referred to the clinic due 
to memory problems and difficulty comprehending the 
expectations of basic military training.  Evaluation 
indicated that the veteran had had learning problems 
throughout his formal education, as well as personality 
limitations.  The diagnostic impression was schizoid 
personality characterized by eccentricity, seclusiveness, and 
severe problems in establishing interpersonal relationships.  
The report concluded that the veteran did not have the 
personality or intellectual capabilities required to 
successfully complete basic training.  The report noted that 
although he had only been in training four days, there was 
evidence of decompensation due to frustration over the 
inability to comprehend the expectations of training.  The 
report further noted that there was no psychiatric disorder 
apparent at the time which would warrant administrative 
action.  A "report of medical history," dated in July 1968, 
states that the veteran had been evaluated at the Mental 
Hygiene Division and had been found not to have a psychiatric 
disorder which warranted administrative action.  

Post-service medical records consisted of VA hospital 
reports, dated between 1980 and 1983.  These records showed 
that the veteran had received Axis I diagnoses of 
schizophrenia, psychosis related to drug intoxication and 
substance abuse.  He also received several Axis II diagnoses 
of personality disorders.  The record also included the 
veteran's written statements, in which he asserted that he 
developed an acquired psychiatric disorder during service.  
He further argued that he was classified "1-Y" upon his 
separation from service, and that he could not obtain a job 
after service due to his psychiatric condition.  

Based on this evidence, the RO essentially determined that no 
new and material evidence had been submitted.  At the time of 
the RO's August 1986 decision, there was no competent 
evidence of a link between the veteran's service and any 
acquired psychiatric disorder, or that a psychosis was 
manifest to a compensable degree within a year of separation 
from service, and the RO concluded that the veteran did not 
have an acquired psychiatric disorder due to his service.  
The evidence did establish that the veteran had a remote post 
service diagnosis of an acquired psychiatric disability.  

Evidence received since the RO's October 1986 decision 
includes additional statements from the veteran, and service 
medical records.  The Board notes that a November 1986 letter 
from the National Personnel Records Center states that no 
clinical records of hospitalization for the veteran were 
available.  

The service medical records submitted by the veteran consist 
of a July 1986 report from the Mental Hygiene Division at 
Wilford Hall United States Air Force hospital.  
The veteran has also submitted service records and other 
correspondence.  Specifically, he has submitted a copy of his 
discharge (DD Form 214), an August 1986 letter from the 
Office of Legislative Liaison to the veteran's congressman, 
and a May 1968 "extract."  These documents were of record 
at the time of the RO's October 1986 decision, are 
cumulative, and are not "new" within the meaning of 
38 C.F.R. § 3.156.  The remainder of the submitted evidence 
consists of a service record ("enlisted record and report of 
separation and honorable discharge") from another veteran 
who happens to have the veteran's last name.  This document 
is not relevant to the veteran's case.  The Board finds that 
new and material evidence has not been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder on any basis.  In this regard, the submitted 
"enlisted record and report of separation and honorable 
discharge" is from someone other than the veteran, who 
happens to have the veteran's last name.  It appears that 
this document was attached to the August 1986 letter from the 
Office of Legislative Liaison to the veteran's congressman, 
and that it was sent to the veteran in error.  

Based on the foregoing, the Board finds that the submitted 
evidence does not contain competent evidence showing that the 
veteran has an acquired psychiatric disorder that is related 
to his service, or that he had a psychosis to a compensable 
degree within a year of separation from service, and 
therefore does not address the evidentiary defects (and 
reasons) which were the basis for the RO's October 1986 
decision.  The Board further finds that the submitted 
evidence does not bear directly and substantially upon the 
issue at hand.  Regardless of the reasons for the prior 
denial, the additional evidence by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The claim is therefore not reopened.  

The only other pertinent evidence received since the RO's 
October 1986 denial of the claim consists of written 
testimony from the veteran.  A review of the veteran's 
statements shows that it is essentially argued that he 
developed an acquired psychiatric disorder as a result of his 
service, and that he was classified "1-Y" upon separation 
from service.  However, his assertions are within the scope 
of arguments which were of record at the time of the RO's 
October 1986 decision.  In addition, laypersons are not 
competent to give a medical opinion as to diagnosis or 
causation.  Therefore, these statements are not new and 
material evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 
321  (1999), and are insufficient to reopen the claim.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 
Vet. App. 211 (1993).  

II.  CUE

The veteran contends that the RO's August 20, 1986 decision, 
which denied a claim of service connection for 
"schizophrenia and/or other psychiatric disorder," was CUE.  
No specific errors have been cited.  In this regard, in a 
letter received in May 1999, the veteran argued that the RO 
had failed to give sufficient evidentiary weight to a service 
medical record, specifically a July 1968 mental evaluation.

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §  3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

Under the applicable criteria at the time of the previous 
rating decision (and substantially the same as under present 
law) service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C. § 310.

A review of the pertinent evidence of record indicates that 
the veteran filed a claim for service connection for an 
acquired psychiatric condition in August 1986.  He 
essentially argued that his schizophrenia first became 
manifest during service.  

The veteran's service medical records included a report from 
the Mental Hygiene Division at Wilford Hall United States Air 
Force hospital, dated in July 1968.  As previously stated, 
this report noted that the veteran was referred to the clinic 
with memory problems and difficulty comprehending the 
expectations of basic military training.  Evaluation 
indicated that the veteran had had learning problems 
throughout his formal education, as well as personality 
limitations.  The diagnostic impression was schizoid 
personality characterized by eccentricity, seclusiveness, and 
severe problems in establishing interpersonal relationships.  
The report concluded that the veteran did not have the 
personality or intellectual capabilities required to 
successfully complete basic training.  The report noted that 
although he had only been in training four days, there was 
evidence of decompensation due to frustration over the 
inability to comprehend the expectations of training.  The 
report further noted that there was no psychiatric disorder 
apparent at the time which would warrant administrative 
action.  A "report of medical history," dated in July 1968, 
stated that the veteran had been evaluated at the Mental 
Hygiene Division and had been found not to have a psychiatric 
disorder which warranted administrative action.  

Post-service medical records consisted of VA hospital 
reports, dated between 1980 and 1983.  These records showed 
that the veteran had received Axis I diagnoses of 
schizophrenia, psychosis related to drug intoxication and 
substance abuse.  He also received several Axis II diagnoses 
of personality disorders.  The record also included the 
veteran's written statements, in which he asserted that he 
developed an acquired psychiatric disorder during service.  
He further argued that he was classified "1-Y" upon his 
separation from service, and that he could not obtain a job 
after service due to his psychiatric condition.  

Based on this evidence, the RO denied the claim on August 20, 
1986.  The RO determined that no new and material evidence 
had been submitted since a previous, final decision dated in 
October 1978.  At the time of the RO's August 1986 decision, 
there was no competent evidence of a link between the 
veteran's service and any acquired psychiatric disorder, or 
that a psychosis was manifest to a compensable degree within 
a year of separation from service, and the RO concluded that 
the veteran did not have an acquired psychiatric disorder due 
to his service.

The Board initially notes that the veteran has made only a 
general, nonspecific claim of CUE.  However, simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44; 
Crippen v. Brown, 9 Vet. App. 412 (1996).  Therefore, the 
Board finds that the veteran's argument is insufficient to 
raise a CUE claim.  See Shockley v. West, 11 Vet. App. 208, 
213-14 (1998).  In addition, to the extent a valid CUE claim 
may have been raised, the Board concludes that the August 20, 
1986 rating action denying the veteran's claim for service 
connection for "schizophrenia and/or other psychiatric 
disorder" was not clearly and unmistakably erroneous.  There 
is no evidence that either the correct facts, as they were 
known at the time, were not before the adjudicator at the 
time of the August 20, 1986 RO decision, or that the 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  Damrel, supra.  Moreover, as the record 
did not contain medical evidence of a link between the 
veteran's service and any acquired psychiatric disorder, or 
that a psychosis was manifest to a compensable degree within 
a year of separation from service, there is no evidence of an 
"undebatable" error, which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  Id.  
Rather, a review of the evidence, and the applicable 
statutory and regulatory provisions, clearly demonstrates 
that there was no failure by that RO to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  The veteran's claim that the August 20, 1986 
rating decision, whereby service connection for schizophrenia 
and/or other psychiatric disorder was denied, was clearly and 
unmistakably erroneous, must therefore be denied.  38 C.F.R. 
§ 3.105(a).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for an acquired 
psychiatric disorder is denied.

An August 20, 1986 rating decision, which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for schizophrenia and/or other 
psychiatric disorder, was not clearly and unmistakably 
erroneous.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

